Title: From John Adams to Richard Peters, 5 June 1789
From: Adams, John
To: Peters, Richard



Dear Sir
New York May 28. June 5th 1789

Yesterday I had the Pleasure of receiving your Letter of the 28th. of May. Mr Beals intention was not to Stay in Philadelphia more than two or three days, and his absence from this place was accordingly very short. I thank you, for your obliging Enquiries after him, and for your kind offers of civility to others of my Friends. I hope e’re long to be in a condition to receive any friend of yours, or yourself if you should honour this City with a Visit. Mr Delany, I hope and presume will have no difficulty in obtaining the object of his Wishes.
After an Absence of Eleven years, it must be Presumption in me to be Sanguine in any Judgment I may form of the Temper and opinions of the People in all the States: but as far as my Information extends, I am clearly of your Mind, that bold and decisive Measures might be taken without risque.—but did you ever know a bold and decisive assembly? Especially in its youth? Although Individuals of this Character Sometimes appear, it is not always Safe to follow them, because they have not always that extent of information and that  Judgment, which are indispensably necessary to conduct such measures to a Successful Conclusion. And when it happens that Knowledge Experience, and Caution, are found united with Enterprize in a few, they find it impossible to impart enough of these qualities to others, to engage them to cooperate in their systems. You remember enough of this in former times; and may live to See more of it.
Your confidence in the thoughtful Temper and prudent Foresight of the President is perfectly well founded, and these qualities will be greatly assisted by proper Ministers. But the avarice of Liberty which predominates in the breasts of our Fellow Citizens, by excluding all Ministers from both Houses of the Legislature, in the formation of the Constitution, has rendered it extreamly difficult to conciliate the Legislature to any Plans of the Executive however Salutary. Poor Montesque, if he perfectly understood himself, has been wretchedly mistaken by others. His doctrine of a Separation of the Executive from the Legislative is very just and very important, if confined to the Departments but is much otherwise, when extended to all the individuals. Separation is necessary, only so far as to secure the Independence of each. but to take away from the Executive the Power of appointing to office any Individuals, is Shakling its Authority and diminishing its Independence.—On the other hand, depriving the People of the Power of choosing into the Legislature any Man who holds an office under the Executive, is abridging the Liberties of the People in the most essential Point the Election of Legislators even in the lower House; and is a Diminution of the Independence both of the Legislature and its Constituents.—
There is every Evidence of good Intentions on all sides but there are too many Symptoms of old Colonial Habits: and too few, of great national Views. I am, Sir, with great / Esteem your most obedient Servant
John Adams